COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



 
EL PASO
  HEALTHCARE SYSTEM LTD. D/B/A DEL SOL MEDICAL CENTER,
 
                            Appellant,
 
v.
 
RAMONA LOPEZ,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-13-00001-CV
 
Appeal from the
 
346th
  Judicial District Court
 
of El
  Paso County, Texas
 
(TC# 2008-1742)
 



MEMORANDUM
OPINION
 
Pending before the Court is Appellant’s
motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(1).  Appellant
represents that parties have resolved the litigation in the underlying case and
requests this Court enter an order dismissing the appeal.  Appellee does not oppose the motion, and
there is no indication that dismissal would prevent Appellee from seeking the
relief to which it would otherwise be entitled. 
See Tex. R. App. P. 42.1(a)(1). 
We therefore grant Appellant’s motion and dismiss the appeal.  Because the motion does not indicate the
parties have agreed otherwise, costs will be taxed against Appellant.  See Tex. R. App. P. 42.1(d).
 
                                                                        GUADALUPE
RIVERA, Justice
February 6, 2013
 
Before McClure, C.J., Rivera, and Rodriguez, JJ.